DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The paragraphs numbering, page 15, paragraph [0046] is followed by paragraph [0001]. Paragraph [0001] should read [0047].
Pages 15-16, paragraph [0001] is followed by paragraph [0001]. Paragraph [0001], page 16, should read [0048]. The numbering of the paragraphs, from page 15 to page 24, should be fixed to overcome the objection.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7  and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 12-18, 21-25, 28-31, 34-40, and 43-44are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (WO 2017145540, for rejection and translation purposes, the US version of the WO document will be used (US Pub No. US20180344289), both cited in the applicant’s 03/01/2019 IDS).

Regarding claim 1, Imai teaches A method, comprising: configuring, with a processing device in operative communication with an ultrasound device (figure 1, element 14, see 

Regarding claim 2, Imai teaches The method of claim 1, wherein configuring the ultrasound device with the different sets of imaging parameter values is based at least in part on determining that the ultrasound device has changed from imaging a first anatomical location to imaging a second anatomical location (Figure 4, see paragraph 0062).

Regarding claim 3, Imai teaches The method of claim 2, wherein determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location is performed by analyzing ultrasound data collected by the ultrasound device or by analyzing at least one ultrasound image generated based on the ultrasound data collected by the ultrasound device (see paragraphs 0040 and 0065).

Regarding claim 6, Imai teaches The method of claim 2, wherein determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location comprises using at least one statistical model (See paragraph 0058).

Regarding claim 7, Imai teaches The method of claim 1, wherein configuring the ultrasound device with the different sets of imaging parameter values is performed subsequent 

Regarding claim 8, Imai teaches A method, comprising: automatically configuring, with a processing device in operative communication with an ultrasound device (Figure 1, see paragraphs 0024 and 0044), the ultrasound device with a set of imaging parameter values based on automatically determining an anatomical location being imaged by the ultrasound device (Figure 4, see paragraphs 0059-0063).

Regarding claim 9, Imai teaches The method of claim 8, wherein determining the anatomical location being imaged by the ultrasound device comprises analyzing ultrasound data collected by the ultrasound device or analyzing at least one ultrasound image generated based on the ultrasound data collected by the ultrasound device (see paragraphs 0040 and 0065).

Regarding claim 12, Imai teaches The method of claim 8, wherein determining the anatomical location being imaged by the ultrasound device comprises using at least one statistical model (see paragraph 0058).

Regarding claim 13, Imai teaches The method of claim 8, wherein automatically configuring the ultrasound device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by the ultrasound device is performed subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (Figure 4, see paragraph 0046-0047).

Regarding claim 14, Imai teaches The method of claim 8, wherein automatically configuring the ultrasound device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by the ultrasound device is performed without receiving user input regarding configuration of the ultrasound device (Figure 4, see paragraphs 0059-0063).

Regarding claim 15, Imai teaches The method of claim 8, wherein the set of imaging parameter values corresponds to the anatomical location being imaged by the ultrasound device (see paragraphs 0041 and 0062).

Regarding claim 16, Imai teaches A method of operating an ultrasound device for a FAST or eFAST exam, comprising (Figure 4, see paragraphs 0046-0047): automatically configuring, with a processing device in operative communication with the ultrasound device (Figure 1, see paragraphs 0024 and 0044), the ultrasound device with a cardiac preset when a cardiac region is being imaged and automatically configuring the ultrasound device with an abdominal preset when an abdominal region is being imaged during the FAST or eFAST exam (see paragraphs 0059-0063 and 0070).

Regarding claim 17, Imai teaches The method of claim 16, further comprising: automatically determining whether the cardiac region or the abdominal region is being imaged by the ultrasound device (see paragraph 0070).

Regarding claim 18, Imai teaches The method of claim 17, wherein determining whether the cardiac region or the abdominal region is being imaged by the ultrasound device comprises analyzing ultrasound data collected by the ultrasound device or analyzing at least one ultrasound image generated based on the ultrasound data collected by the ultrasound device (see paragraphs 0040 and 0065).

Regarding claim 21, Imai teaches The method of claim 17, wherein determining whether the cardiac region or the abdominal region is being imaged by the ultrasound device comprises using at least one statistical model (see paragraph 0058).

Regarding claim 22, Imai teaches wherein automatically configuring the ultrasound device with a cardiac preset when a cardiac region is being imaged and automatically configuring the ultrasound device with an abdominal preset when an abdominal region is being imaged during the FAST or eFAST exam is performed without receiving user input regarding configuration of the ultrasound device (see paragraphs 0059-0063, 0070, and 0072, ex: “Then, in Step S6, the part determination unit 12 determines that the imaging part is the left abdomen. In Step S7, the imaging condition setting unit 11 selects the imaging conditions corresponding to the determination result and the transmitting/receiving unit 2 and the image generation unit 3 are controlled such that a B-mode image signal suitable for diagnosing the left abdomen which is the imaging part is generated.”) 

Regarding claim 23, Imai teaches An apparatus, comprising: a processing device in operative communication with an ultrasound device and configured to (Figure 1, see paragraphs 0024 and 0044): configure the ultrasound device with different sets of imaging parameter values without intervening imaging parameter configuration user input (See paragraphs 0059-0063).

Regarding claim 24, Imai teaches The apparatus of claim 23, wherein the processing device is configured to configure the ultrasound device with the different sets of imaging parameter values based at least in part on determining that the ultrasound device has changed from imaging a first anatomical location to imaging a second anatomical location (figure 4, see paragraph 0062).

Regarding claim 25, Imai teaches The apparatus of claim 24, wherein the processing device is configured to determine that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location by analyzing ultrasound data collected by the ultrasound device or by analyzing at least one ultrasound image generated based on the ultrasound data collected by the ultrasound device (see paragraphs 0040 and 0065).

Regarding claim 28, Imai teaches The apparatus of claim 24, wherein the processing device is configured to determine that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location using at least one statistical model (see paragraph 0058).

Regarding claim 29, Imai teaches The apparatus of claim 23, wherein the processing device is configured to configure the ultrasound device with the different sets of imaging parameter values subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (Figure 4, see paragraphs 0046-0047).

Regarding claim 30, Imai teaches An apparatus, comprising: a processing device in operative communication with an ultrasound device and configured to (Figure 1, see paragraphs 0034 and 0044): automatically configure the ultrasound device with a set of imaging parameter values based on automatically determining an anatomical location being imaged by the ultrasound device (see paragraphs 0059-0063).

Regarding claim 31, Imai teaches The apparatus of claim 30, wherein the processing device is configured to determine the anatomical location being imaged by the ultrasound device by analyzing ultrasound data collected by the ultrasound device or analyzing at least one ultrasound image generated based on the ultrasound data collected by the ultrasound device (see paragraphs 0040 and 0065). 

Regarding claim 34, Imai teaches The apparatus of claim 30, wherein the processing device is configured to determine the anatomical location being imaged by the ultrasound device using at least one statistical model (see paragraph 0058).

Regarding claim 35, Imai teaches The apparatus of claim 30, wherein the processing device is configured to automatically configure the ultrasound device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by the ultrasound device subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (Figure 4, see paragraph 0046-0047).  

Regarding claim 36, Imai teaches The apparatus of claim 30, wherein the processing device is configured to automatically configure the ultrasound device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by the ultrasound device without receiving user input regarding configuration of the ultrasound device (see paragraphs 0059-0063).

Regarding claim 37, Imai teaches The apparatus of claim 30, wherein the set of imaging parameter values corresponds to the anatomical location being imaged by the ultrasound device (see paragraphs 0041 and 0062). 

Regarding claim 38, Imai teaches An apparatus configured to operate an ultrasound device for a FAST or eFAST exam, comprising (figure 4, see paragraphs 0046-0047): a processing device in operative communication with the ultrasound device and configured to (figure 1, see paragraphs 0024 and 0044): automatically configure the ultrasound device with a cardiac preset when a cardiac region is being imaged and automatically configure the ultrasound device with an abdominal preset when an abdominal region is being imaged during the FAST or eFAST exam (see paragraphs 0059-0063 and 0070).

Regarding claim 39, Imai teaches The apparatus of claim 38, wherein the processing device is further configured to automatically determine whether the cardiac region or the abdominal region is being imaged by the ultrasound device (see paragraph 0070).  

Regarding claim 40, Imai teaches The apparatus of claim 39, wherein the processing device is configured to determine whether the cardiac region or the abdominal region is being imaged by the ultrasound device by -30-analyzing ultrasound data collected by the ultrasound device or analyzing at least one ultrasound image generated based on the ultrasound data collected by the ultrasound device (see paragraphs 0040 and 0065).

Regarding claim 43, Imai teaches The apparatus of claim 39, wherein the processing device is configured to determine whether the cardiac region or the abdominal region is being imaged by the ultrasound device using at least one statistical model (see paragraphs 0058 and 0070).

Regarding claim 44, Imai teaches The apparatus of claim 38, wherein the processing device is configured to automatically configure the ultrasound device with a cardiac preset when a cardiac region is being imaged and automatically configuring the ultrasound device with an abdominal preset when an abdominal region is being imaged during the FAST or eFAST exam without receiving user input regarding configuration of the ultrasound device (see paragraphs 0059-0063, 0070, and 0072, ex: “Then, in Step S6, the part determination unit 12 determines that the imaging part is the left abdomen. In Step S7, the imaging condition setting unit 11 selects the imaging conditions corresponding to the determination result and the transmitting/receiving unit 2 and the image generation unit 3 are controlled such that a B-mode image signal suitable for diagnosing the left abdomen which is the imaging part is generated.”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 10-11, 19-20, 26-27, 32-33, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (WO 2017145540, for rejection and translation purposes, the US version of the WO document will be used (US Pub No. US20180344289), both cited in the applicant’s 03/01/2019 IDS) in the view of Banjanin et al. (US Pub No. US20130245248).

Regarding claim 4, Imai teaches The method of claim 2, however, Imai fails to teach wherein determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location is performed by analyzing an optical image or an optical video obtained with a camera on the processing device. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location (see paragraph 0062).
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing an optical image or an optical video obtained with a camera on the processing device (see paragraphs 0031, 0033, and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze an optical image or an optical video obtained with a camera on the processing device. This modification will allow the system to detect any changes in the device location more accurately. The optical images includes information regarding the movement of the probe and analyzing the image would result in generating set of data such as positional data and angular data (see paragraph 0031 of Banjanin).

Regarding claim 5, Imai teaches The method of claim 2, however, Imai fails to teach wherein determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location is performed by analyzing accelerometer data from the ultrasound device. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location (see paragraph 0062).
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing accelerometer data from the ultrasound device (see paragraph 0031-0032 and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect any changes in the device location more accurately. The accelerometer includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin).

Regarding claim 10, Imai teaches The method of claim 8, however, Imia fails to explicitly teach wherein determining the anatomical location being imaged by the ultrasound device comprises analyzing an optical image or an optical video obtained with a camera on the processing device. Instead, Imai teaches determining the anatomical location being imaged by the ultrasound device (See paragraphs 0059-0063)
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing an optical image or an optical video obtained with a camera on the processing device (see paragraphs 0031, 0033, and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze an optical image or an optical video obtained with a camera on the processing device. This modification will allow the system to detect the anatomical location being imaged more accurately. The optical images includes information regarding the movement of the probe and analyzing the image would result in generating set of data such as positional data and angular data (see paragraph 0031 of Banjanin).

Regarding claim 11, Imai teaches The method of claim 8, however, Imai fails to explicitly teach wherein determining the anatomical location being imaged by the ultrasound device comprises analyzing accelerometer data from the ultrasound device. Instead, Imai teaches determining the anatomical location being imaged by the ultrasound device (See paragraphs 0059-0063)
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing accelerometer data from the ultrasound device (see paragraphs 0031-0032, 0062-0063).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect the anatomical location being imaged more accurately. The accelerometer data includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin). Analyzing this data will enable the system to determine where the probe is positioned and then determine based on this information the anatomical location.

Regarding claim 19, Imai teaches The method of claim 17, however, Imai fails to explicitly teach wherein determining whether the cardiac region or the abdominal region is being imaged by the ultrasound device comprises analyzing an optical image or an optical video obtained with a camera on the processing device. Instead, Imai teaches determining whether the cardiac region or the abdominal region is being imaged by the ultrasound device (see paragraph 0070).
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing an optical image or an optical video obtained with a camera on the processing device (see paragraphs 0031-0033 and 0062-0063)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze an optical image or an optical video obtained with a camera on the processing device. This modification will allow the system to detect whether the cardiac region or the abdominal region is being imaged more accurately. The optical images includes information regarding the movement of the probe and analyzing the image would result in generating set of data such as positional data and angular data, which will help in detecting which anatomy is being imaged (see paragraph 0031 of Banjanin).

Regarding claim 20, Imai teaches The method of claim 17, however, Imai fails to explicitly teach wherein determining whether the cardiac region or the abdominal region is being imaged by the ultrasound device comprises analyzing accelerometer data from the ultrasound device. Instead, Imai teaches determining whether the cardiac region or the abdominal region is being imaged by the ultrasound device (see paragraph 0070).
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing accelerometer data from the ultrasound device (see paragraphs 0031-0032, 0062-0063).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect whether the cardiac region or the abdominal region is being imaged more accurately. The accelerometer data includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin). Analyzing this data will enable the system to determine where the probe is positioned and then determine based on positional information the anatomy being imaged.

Regarding claim 26, Imai teaches The apparatus of claim 24, however, Imai fails to teach wherein the processing device is configured to determine that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location by analyzing an optical image or an optical video obtained with a camera on the processing device. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location (see paragraph 0062).
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing an optical image or an optical video obtained with a camera on the processing device (see paragraphs 0031, 0033, and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze an optical image or an optical video obtained with a camera on the processing device. This modification will allow the system to detect any changes in the device location more accurately. The optical images includes information regarding the movement of the probe and analyzing the image would result in generating set of data such as positional data and angular data which will help the system to track the ultrasound device as it changes its location (see paragraph 0031 of Banjanin).

Regarding claim 27, Imai teaches The apparatus of claim 24, however, Imai fails to teach wherein the processing device is configured to determine that the ultrasound device has changed from imaging the first anatomical location to imaging the second -28-anatomical location by analyzing accelerometer data from the ultrasound device. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location (see paragraph 0062).
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing accelerometer data from the ultrasound device (see paragraph 0031-0032 and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect any changes in the device location more accurately. The accelerometer includes information regarding the amount of change in movement, angle, and direction of the probe which will help the system to detect if the probe changed its location (see paragraph 0031 of Banjanin).

Regarding claim 32, Imai teaches The apparatus of claim 30, however, Imia fails to explicitly teach wherein the processing device is configured to determine the anatomical location being imaged by the ultrasound device comprises analyzing an optical image or an optical video obtained with a camera on the processing device. Instead, Imai teaches determining the anatomical location being imaged by the ultrasound device (See paragraphs 0059-0063)
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing an optical image or an optical video obtained with a camera on the processing device (see paragraphs 0031, 0033, and 0062-0063). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze an optical image or an optical video obtained with a camera on the processing device. This modification will allow the system to detect the anatomical location being imaged more accurately. The optical images includes information regarding the movement of the probe and analyzing the image would result in generating set of data such as positional data and angular data which will help in detecting the anatomical location (see paragraph 0031 of Banjanin).

Regarding claim 33, Imai teaches The apparatus of claim 30, however, Imai fails to explicitly teach wherein the processing device is configured to determine the anatomical location being imaged by the ultrasound device comprises analyzing accelerometer data from the ultrasound device. Instead, Imai teaches determining the anatomical location being imaged by the ultrasound device (See paragraphs 0059-0063)
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing accelerometer data from the ultrasound device (see paragraphs 0031-0032, 0062-0063).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect the anatomical location being imaged more accurately. The accelerometer data includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin). Analyzing this data will enable the system to determine where the probe is positioned and then determine based on this information the anatomical location.

Regarding claim 41, Imai teaches The apparatus of claim 39, however, Imai fails to explicitly teach wherein the processing device is configured to determine whether the cardiac region or the abdominal region is being imaged by the ultrasound device comprises analyzing an optical image or an optical video obtained with a camera on the processing device. Instead, Imai teaches determining whether the cardiac region or the abdominal region is being imaged by the ultrasound device (see paragraph 0070).
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing an optical image or an optical video obtained with a camera on the processing device (see paragraphs 0031-0033 and 0062-0063)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze an optical image or an optical video obtained with a camera on the processing device. This modification will allow the system to detect whether the cardiac region or the abdominal region is being imaged more accurately. The optical images includes information regarding the movement of the probe and analyzing the image would result in generating set of data such as positional data and angular data, which will help in detecting which anatomy is being imaged (see paragraph 0031 of Banjanin).

Regarding claim 42, Imai teaches he apparatus of claim 39, however, Imai fails to explicitly teach wherein the processing device is configured to determine whether the cardiac region or the abdominal region is being imaged by the ultrasound device comprises analyzing accelerometer data from the ultrasound device. Instead, Imai teaches determining whether the cardiac region or the abdominal region is being imaged by the ultrasound device (see paragraph 0070).
Banjanin, in the same field of endeavor in the subject of methods and apparatus for ultrasound imaging system, teaches analyzing accelerometer data from the ultrasound device (see paragraphs 0031-0032, 0062-0063).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Banjanin to provide a method to analyze accelerometer data from the ultrasound device. This modification will allow the system to detect whether the cardiac region or the abdominal region is being imaged more accurately. The accelerometer data includes information regarding the amount of change in movement, angle, and direction of the probe (see paragraph 0031 of Banjanin). Analyzing this data will enable the system to determine where the probe is positioned and then determine based on positional information the anatomy being imaged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US patent No. US 10695034, to Ralston, in autonomous ultrasound probe and related apparatus and methods.
US Pub No. US20170086785, to Bjaerum, in system and method for providing tactile feedback via a probe.
US patent No. US10702242, to De Jonge, in augmented reality interface for assisting user to operate an ultrasound device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793